                                             UNITED STATES DISTRICT COURT
                                                         for the
                                            EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                                        Case Number: 2:18-po-00221-KJN

v.                                                                               JUDGMENT IN CRIMINAL CASE

Lamont T. Dunn
Defendant pleaded guilty, is adjudged guilty and convicted of the following offense(s):

 Charge Defendant Convicted of: 18 USC § 13 and CVC § 12500(a)                  Nature of Charge: Driving Without a Valid License



ACCORDINGLY, YOU ARE HEREBY SENTENCED TO THE FOLLOWING:

☒ PROBATION for a term of 30 days, expiring on 2/22/2019. Your conditions of probation are as follows:

      1.       Your probation is unsupervised.
      2.       You shall not commit another federal, state, or local crime.
      3.       You shall notify the court and, if represented by counsel, your counsel of any change of address and contact number; and the
               following additional checked conditions:
     ☒         You shall pay a fine in the amount of $250 , a special assessment of $10 , for a total financial obligation of $260 , which shall be
               within 14 days (2/6/2019).
     ☐         You shall perform hours of community service by .
     ☐         You are hereby committed to the Bureau of Prisons to be imprisoned for a term of months beginning immediately or by
               reporting to the United States Marshal located at 501 I Street, 5th Floor, Sacramento, California, 95814 unless a different reporting
               time has been reported prior to that date.
     ☐         Other:
☐ PAY a fine in the amount of $, a special assessment of $10 for a total financial obligation of $260 due immediately to the
Clerk of the Court or no later than 14 days ( .

☐ YOU ARE ALSO ORDERED TO APPEAR for a REVIEW HEARING on at and ORDERED TO file a Status Report 14 days prior to
your scheduled hearing. Please note that failure to appear could result in an arrest warrant being issued against you.

☒ OTHER: Count 1 of the Information dismissed on motion of the United States.

IT IS FURTHER ORDERED that financial payments shall be made by CHECK or MONEY ORDER and will be subject to
late/delinquent charges imposed by the Court if not paid timely. If your conviction also involves a moving violation, an abstract
could be placed on your driving record for failure to pay. The check or money order must be made payable to:
“CLERK- U.S.D.C.” and SENT to the following address:

     CLERK, UNITED STATES DISTRICT COURT
     Eastern District of California- Sacramento
     501 I Street, Suite 4-200
     Sacramento, CA 95814

Your check or money order must indicate your name and case number shown above to ensure your account is credited for
payment received and that no late fees or warrants/abstracts are attached to your case for failure to pay.

D A T E D : 1/30/2019                                                                      /s/ Kendall J. Newman
                                                                                           Kendall J. Newman
                                                                                           United States Magistrate Judge
CRD Initials: AW
